Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 1 of 26 Page ID #:457



   1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
       CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
   2   ROGER W. BACKLAR, ESQ.; STATE BAR NO.: 225277
       ERIC B. KUNKEL, ESQ.; STATE BAR NO. 150841
   3
         THARPE & HOWELL, LLP
   4   15250 Ventura Blvd., Ninth Floor
        Sherman Oaks, California 91403
   5   (818) 205-9955; (818) 205-9944 fax
       E-Mail: sforman@tharpe-howell.com
   6   E-Mail: cmay@tharpe-howell.com
       E-Mail: rbacklar@tharpe-howell.com
   7   E-Mail: ekunkel@tharpe-howell.com
   8   Attorneys for Defendants, LOWE’S HOME CENTERS, LLC, MARVIN R.
       ELLISON and LEVI RENDEROS
   9
  10                         UNITED STATES DISTRICT COURT
  11           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  12   JOHN BIRKE, an individual,                Case No.: 2:20-cv-09242 SVW (AGRx)
                                                 [Assigned to District Judge Stephen V.
  13                      Plaintiff,             Wilson; Magistrate Judge Alicia G.
                                                 Rosenberg]
  14   v.
                                                 [Los Angeles County Superior Court Case
  15 LOWE’S HOME CENTERS, LLC, a                 No.: 20CHCV00510]
     North Carolina limited liability
  16 company; MARVIN R. ELLISON, an              MEMORANDUM OF POINTS AND
     individual; LEVI (Last name unknown)        AUTHORITIES IN OPPOSITION TO
  17 an individual; and DOES 1-100,              PLAINTIFF’S MOTION TO REMAND
     inclusive,                                  ACTION TO THE SUPERIOR COURT
  18                                             FOR LOS ANGELES COUNTY
                          Defendants.
  19                                             Date: November 16, 2020
                                                 Time: 1:30 p.m.
  20                                             Crtrm: 10
  21

  22

  23   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  24         Defendants LOWE’S HOME CENTERS, LLC, (“Lowe’s”), MARVIN R.
  25   ELLISON and LEVI RENDEROS (“Renderos”) herewith submit their memorandum
  26   of points and authorities in opposition to Plaintiff’s motion to remand this action to
  27   the Superior Court for Los Angeles County.
  28   ///

                                         -1-
               OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 2 of 26 Page ID #:458



   1                                                TABLE OF CONTENTS
   2   I.      INTRODUCTION AND FACTUAL BACKGROUND...................................... 1
   3   II. ARGUMENT ........................................................................................................ 3
   4        A. Plaintiff’s Motion to Remand Offers No Tenable Theory of Liability as
               to Renderos. ....................................................................................................... 3
   5
            B. Renderos Had No Obligation to Enforce Executive Orders Relating to
   6           the COVID-19 Pandemic and Is Immune If He Did. ........................................ 4
   7                       1.        Renderos had no duty to enforce the emergency mask
                                     orders. ........................................................................................... 5
   8
               2. Even if the emergency orders required Renderos to enforce them, he
   9              is immune from liability for failing to do so.................................................. 6
  10        C. Birke Has Failed to Allege Any Actionable Harm Caused by Any Act or
               Omission of Renderos. ...................................................................................... 7
  11
                  D.       Renderos Cannot Be Liable to Plaintiff for Fraud. ............................... 11
  12
                           1.        Renderos did not make any statement to Plaintiff. ..................... 11
  13
                           2.        The alleged representations are not actionable in any event. ..... 12
  14
                           3.        Birke suffered no harm as a result of his reliance on any
  15                                 representation. ............................................................................. 12
  16              E.       Birke Cannot Prevail on His Negligence Cause of Action Against
                           Renderos................................................................................................ 13
  17
                  F.       Birke Cannot Prevail on His Public Nuisance Claim Against
  18                       Renderos................................................................................................ 14
  19                       1.        Renderos did not create a condition harmful to public
                                     health. .......................................................................................... 14
  20
               2. There is no causal relationship between the nuisance allegedly created
  21              by Renderos and the harm plaintiff allegedly suffered................................ 15
  22           3. Birke cannot show that any alleged nuisance created a “substantial
                  and unreasonable” threat. ............................................................................. 16
  23
               4. Birke cannot show special injury to himself different in kind from that
  24              suffered by the general public. ..................................................................... 17
  25        G. Birke Cannot Prevail on Any Claim Against Renderos and His Joinder
               Is Fraudulent. ................................................................................................... 18
  26
       III. BIRKE’S REQUEST FOR COSTS AND FEES SHOULD BE DENIED ........ 18
  27
       IV. CONCLUSION ................................................................................................... 21
  28

                                                 -i-
                       OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 3 of 26 Page ID #:459



                                        1                                            TABLE OF AUTHORITIES
                                        2   CASES
                                        3   Adams v. Paul, 11 Cal.4th 585 (1995) ......................................................................... 16
                                        4   Albion Pac. Prop. Res., LLC v. Seligman, 329 F.Supp.2d 1163 (N.D.
                                               Cal. 2004) .............................................................................................................. 20
                                        5
                                            Ambriz v. Kelegian, 146 Cal.App.4th 1519 (2007) ...................................................... 9
                                        6
                                            Beck Dev. Co. v. S. Pac. Trans. Co., 44 Cal.App.4th 1160 (1996) ............................ 16
                                        7
                                            Beckwith v. Dahl, 205 Cal.App.4th 1039 (2012)......................................................... 12
                                        8
                                            Canadian-American Oil Co. v. Delgado, 1997 U.S. App. LEXIS 5120
                                        9     (9th Cir. 1997) ......................................................................................................... 4
                                       10   Citizens for Odor Nuisance Abatement v. City of San Diego, 8
                                               Cal.App.5th 350 (2017) .......................................................................................... 16
                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                            Espinosa v. Little Co. of Mary Hospital, 31 Cal.App.4th 1304 (1995)...................... 10
    THARPE & HOWELL, LLP




                                       12
                                            Gardner v. UICI, 508 F.3d 559 (9th Cir. 2007) ......................................................... 19
                                       13
                                            GranCare, LLC v. Thrower, 889 F.3d 543 (9th Cir. 2018) ........................................ 18
                                       14
                                            Helix Land Co., Inc. v. City of San Diego, 82 Cal.App.3d 932 (1978) ...................... 16
                                       15
                                            Hensley v. Eckerhart, 461 U.S. 424 (1983) ................................................................ 20
                                       16
                                            Herbert v. Regents of Univ. of Cal., 26 Cal.App.4th 782 (1994) ............................... 14
                                       17
                                            Horne v. United States Dep’t of Agric., 2009 U.S. Dist. LEXIS 115464
                                       18     (E.D. Cal. 2009) ....................................................................................................... 4
                                       19   Huffman v. Saul Holdings Ltd. Partnership, 262 F.3d 1128 (10th Cir.
                                              2001) ...................................................................................................................... 20
                                       20
                                            Jensen v. Hernandez, 864 F.Supp.2d 869 (E.D. Cal. 2012) ......................................... 4
                                       21
                                            Kempton v. City of Los Angeles, 165 Cal.App.4th 1344 (2008) ................................ 17
                                       22
                                            Kentucky Fried Chicken of Cal., Inc. v. Superior Court, 14 Cal.4th 814
                                       23     (1997)....................................................................................................................... 9
                                       24   Kerins v. Hartley, 27 Cal.App.4th 1062 (1994) ......................................................... 14
                                       25   Kesner v. Superior Court, 1 Cal.5th 1132 (2016) ........................................................ 9
                                       26   LaBadie v. State of Cal., 208 Cal.App.3d 1366 (1989) ................................................ 7
                                       27   Lim v. The TV Corp. Int’l, 99 Cal.App.4th 684 (2002) .............................................. 12
                                       28   Macy’s Cal., Inc. v. Superior Court, 41 Cal.App.4th 744 (1995) .............................. 14

                                                                                   - ii -
                                                         OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 4 of 26 Page ID #:460



                                        1   Martin v. Franklin Capital Corp., 546 U.S. 132 (2005) ................................ 18, 19, 20
                                        2   Martinez v. Vintage Petroleum, 68 Cal.App.4th 695 (1998) ....................................... 9
                                        3   McCabe v. Gen. Foods Corp., 811 F.2d 1336 (9th Cir. 1987) ................................ 3, 18
                                        4   OpenGov, Inc. v. GTY Tech. Holdings Inc., 2019 U.S.Dist.LEXIS
                                              32398 (N.D. Cal. 2019) ........................................................................................... 3
                                        5
                                            People ex rel. Gallo v Acuna, 14 Cal.4th 1090 (1997)................................................ 16
                                        6
                                            Philipson & Simon v. Gulsvig, 154 Cal.App.4th 347 (2007) ..................................... 13
                                        7
                                            Ritchey v. Upjohn Drug Co., 139 F.3d 1313 (9th Cir. 1998) ........................................ 3
                                        8
                                            Semegen v. Weidner, 780 F.2d 727 (9th Cir. 1985) ................................................... 11
                                        9
                                            Service by Medallion, Inc. v. Clorox Co., 44 Cal.App.4th 1807 (1996) ..................... 11
                                       10
                                            Sinclair v. Burlington N. & Santa Fe Ry. Co., 2008 U.S. Dist. LEXIS
                                       11      135846 (D. Mont. 2008) .......................................................................................... 4
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Sprewell v Golden State Warriors, 266 F.3d 979 (9th Cir. 2001)................................ 4
                                       13   Taulbee v. EJ Distribution Corp., 35 Cal.App.5th 590 (2019) ............................. 13, 14
                                       14   Thousand Trails, Inc. v. Cal. Reclamation Dist. No. 17, 124 Cal.App.4th
                                              450 (2004)................................................................................................................ 7
                                       15
                                            Venegas v. Mitchell, 495 U.S. 82 (1990) .............................................................. 20, 21
                                       16
                                            Warthman v. Genoa Twp. Bd. of Trs., 549 F.3d 1055 (6th Cir. 2008) ....................... 20
                                       17
                                            Wilson v. Houston Funeral Home, 42 Cal.App.4th 1124 (1996) ............................... 12
                                       18
                                            STATUTES
                                       19
                                            28 U.S.C. § 1447................................................................................................... 18, 20
                                       20
                                            California Civil Code section 3479 ............................................................................ 14
                                       21
                                            California Civil Code section 3493 ............................................................................ 17
                                       22
                                            California Evidence Code section 669.................................................................... 5, 13
                                       23
                                            California Government Code section 8625 .................................................................. 6
                                       24
                                            California Government Code section 8655 .................................................................. 7
                                       25
                                            California Government Code section 8657 .................................................................. 7
                                       26
                                            California Government Code sections 8550 et seq....................................................... 6
                                       27
                                            Federal Rules of Civil Procedure, Rule 9(b).............................................................. 11
                                       28

                                                                                 - iii -
                                                        OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 5 of 26 Page ID #:461



                                        1   TREATISES
                                        2   PHILLIPS & STEVENSON, FED. CIV. PRO. BEFORE TRIAL, CAL. &
                                               9TH CIR. EDS., § 2:3802 (The Rutter Guide 2020)....................................... 18, 19
                                        3
                                            PHILLIPS & STEVENSON, FED. CIV. PRO. BEFORE TRIAL, CAL. &
                                        4      9TH CIR. EDS., § 2:3806 (The Rutter Guide 2020)............................................. 19
                                        5

                                        6

                                        7

                                        8

                                        9
                                       10

                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                               - iv -
                                                      OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 6 of 26 Page ID #:462



   1                    MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION AND FACTUAL BACKGROUND
   3         On June 28, 2020, while at a Lowe’s store in West Hills, CA, plaintiff John
   4   Birke (”Birke” or “Plaintiff”) saw another customer who was not wearing a face
   5   covering. Rather than exercising reasonable care for his own safety by socially
   6   distancing himself from the other customer while going about his business, Birke made
   7   the decision to confront the other customer, hector him for his failure to wear a mask,
   8   and pursue him through the store to force him to wear a mask. Ultimately, according
   9   to Birke, this other customer spit on him. Birke continued to pursue the man
  10   throughout the store. Forty-five minutes after the alleged incident, Birke reported the
  11   encounter to Lowe’s Assistant Store Manager Levi Renderos.
  12         In July 2020, Birke filed suit against Lowe’s in Los Angeles Superior Court,
  13   pleading causes of action for fraud and public nuisance. Notice of Removal, ¶ 27 [Doc.
  14   1, Page ID #9]. (Birke subsequently amended that Complaint to add defendant Ellison,
  15   a resident of North Carolina.) Lowe’s removed the matter to the United States District
  16   Court for the Central District under Case No. 2:20-cv-00746. Id. That same day, Birke
  17   filed a Notice of Voluntary Dismissal and advised counsel for Lowe’s that he would
  18   be re-filing the case in state court but would name a local defendant to defeat diversity.
  19   Id.; Notice of Removal, Ex. G [Doc. 1-7, Page ID #69].
  20         Birke filed the instant action on September 1, 2020, in Los Angeles Superior
  21   Court, this time naming not only defendant Ellison, but also defendant Renderos (sued
  22   as “Levi (Last name unknown)”). In this second suit Birke pleads causes of action for
  23   fraud and public nuisance, but also adds a count of negligence based on a negligence
  24   per se theory.
  25         Birke, opportunistically taking advantage of the current pandemic, wants this to
  26   be a case about COVID-19. Each of his causes of action is premised—at its core—on
  27   the contention that Lowe’s and its employee Renderos failed to protect him from
  28   COVID-19. And the entire action fails as to Renderos (and all other defendants)

                                          -1-
                OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 7 of 26 Page ID #:463



                                        1   because Birke admits he never contracted the virus.
                                        2         On the other hand, Birke’s Motion to Remand makes clear at every step that
                                        3   what this case is really about is a run-of-the-mill third-party intentional tort. He makes
                                        4   clear over and over again that what he is really suing over is the failure of Lowe’s—
                                        5   and Renderos—to protect him from being spit on by an unknown third-party in a
                                        6   confrontation Birke himself instigated. And as to all defendants—but most certainly
                                        7   as to Renderos—plaintiff’s Complaint fails on all counts because they are premised
                                        8   on the alleged failure of Lowe’s and Renderos to enforce emergency mask orders and
                                        9   thus protect him from COVID-19. They fail because he never got COVID-19 and
                                       10   alleged third-party tort did not occur as the result of any failure to protect him from
                                       11   COVID-19.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12         Beyond this fatal disconnect that strikes directly at the core of Birke’s complaint
                                       13   and his effort to hold Renderos personally liable, Plaintiff’s Motion to Remand ignores
                                       14   other equally fatal flaws. Birke ignores the fact that emergency mask orders on which
                                       15   he relies placed no affirmative duty on Renderos to enforce them. Moreover, because
                                       16   the emergency orders in question were issued pursuant to Executive authority granted
                                       17   under the California Emergency Services Act (“CESA”), Renderos is immune from
                                       18   liability for any act or omission in attempting to carry out the orders. Lastly, Birke’s
                                       19   entire Complaint fails as to Renderos because he cannot establish essential elements
                                       20   of his causes of action.
                                       21         Accordingly, as Plaintiff’s counsel tacitly acknowledged when he dismissed the
                                       22   original action and advised that he intended to refile and name a non-diverse
                                       23   defendant, Renderos is a “sham” defendant fraudulently joined for the sole purpose of
                                       24   defeating diversity.
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                               -2-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 8 of 26 Page ID #:464



                                        1   II.   ARGUMENT
                                        2         A.     Plaintiff’s Motion to Remand Offers No Tenable Theory of Liability
                                        3                as to Renderos.
                                        4         Joinder is deemed fraudulent—and thus a motion to remand should be denied—
                                        5   where the plaintiff fails to state a cause of action against the non-diverse defendant,
                                        6   and that failure is obvious according to the well-settled rules of the state. Ritchey v.
                                        7   Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); McCabe v. Gen. Foods Corp.,
                                        8   811 F.2d 1336, 1339 (9th Cir. 1987). In deciding whether joinder is fraudulent, “the
                                        9   defendant should able to show that the individual’s joined in the action cannot be liable
                                       10   on any theory.” Ritchey, 139 F.3d at 1318.
                                       11         Below, Defendants set forth substantial argument and legal authority showing
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   that Defendant Renderos cannot be liable to Birke on any theory under the well-settled
                                       13   rules of this state, and that failure is evident from the face of the Plaintiff’s Complaint.
                                       14   Moreover, because the Complaint fails to reveal a viable theory of liability against
                                       15   Renderos, Plaintiff’s Motion to Remand should at a minimum articulate some viable
                                       16   theory of liability to establish that Renderos’ joinder was not fraudulent. See, e.g.,
                                       17   OpenGov, Inc. v. GTY Tech. Holdings Inc., 2019 U.S.Dist.LEXIS 32398, at *20 (N.D.
                                       18   Cal. 2019) [Noting that the plaintiff’s motion for remand specified its theory of
                                       19   liability against the non-diverse defendant more succinctly than the complaint].
                                       20         Birke’s Motion to Remand, on the other hand, fails to set forth any coherent
                                       21   theory of liability as to Renderos. Instead, Birke offers only generalized statements of
                                       22   the law of negligence: broad recitations of the principle that all persons are liable for
                                       23   harms caused by their want of ordinary care; general statements about the law of
                                       24   foreseeability; general propositions about the policy of preventing future harm; general
                                       25   statements of the law of agency, and general statements about the duty of store
                                       26   managers. Motion, p. 10, ln. 1-p. 12, ln. 12. As to factual allegations, Birke can only
                                       27   point to conclusory allegations that “all defendants directed, executed, approved, and
                                       28   ratified the decisions of the other defendants to obstruct, evade, and actively

                                                                               -3-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                                Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 9 of 26 Page ID #:465



                                        1   undermine the Governor’s June 18, 2020 emergency order requiring masks and face
                                        2   coverings.” Motion, p. 10, ln. 16-19. Mere conclusory allegations, unwarranted
                                        3   deductions of fact, and unreasonable inferences are not entitled to the assumption of
                                        4   truth. Sprewell v Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); see also
                                        5   Canadian-American Oil Co. v. Delgado, 1997 U.S. App. LEXIS 5120, at *4 (9th Cir.
                                        6   1997) [to establish a viable claim plaintiff must offer specific facts, not conclusory
                                        7   allegations].
                                        8         While Birke’s generalized propositions of law are true enough as far as they go,
                                        9   what they do not do is set forth a tenable, coherent theory as to how Renderos can be
                                       10   liable for fraud, public nuisance, or negligence per se (or under any other legal theory),
                                       11   for what amounts to nothing more than an independent third-party tort arising out of a
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   dispute between two customers. “When a party makes a legal assertion and fails to
                                       13   support the assertion with authority, … [a federal district court] may deem the
                                       14   argument abandoned.” Jensen v. Hernandez, 864 F.Supp.2d 869, 922 (E.D. Cal.
                                       15   2012). It may also find the moving party has failed to meet its burden in that instance.
                                       16   Horne v. United States Dep’t of Agric., 2009 U.S. Dist. LEXIS 115464, *47 (E.D. Cal.
                                       17   Dec. 9, 2009)(plaintiffs’ failure to cite authority and argument meant they failed to
                                       18   carry their burden). Further, those principles apply to a motion to remand. The failure
                                       19   to support a claim with authority in such a motion “is an admission that the argument
                                       20   is not well taken.” Sinclair v. Burlington N. & Santa Fe Ry. Co., 2008 U.S. Dist.
                                       21   LEXIS 135846, *12-13 (D. Mont. Apr. 15, 2008). Thus, Birke’s Motion to Remand
                                       22   should be denied because, as set forth below, Renderos cannot be liable to him under
                                       23   any legal theory, and he has failed to offer facts, law, or colorable argument to the
                                       24   contrary.
                                       25         B.        Renderos Had No Obligation to Enforce Executive Orders Relating
                                       26                   to the COVID-19 Pandemic and Is Immune If He Did.
                                       27         While Birke spilled a fair amount of ink reciting well-known law relating to
                                       28   removal and the standard by which fraudulent joinder is assessed, he ultimately

                                                                                 -4-
                                                       OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 10 of 26 Page ID #:466



                                        1   ignores any of the issues raised in Lowe’s Notice of Removal as the basis for its
                                        2   argument that Renderos’ joinder is fraudulent. Notice of Removal, ¶¶ 17-29 [Doc. 1,
                                        3   Page ID #5-9]. In particular, Birke makes no effort to address the fact that Renderos—
                                        4   as well as Defendants Lowe’s and Ellison—had no duty to enforce any emergency
                                        5   orders pertaining to face coverings, and that he is immune from liability for any act or
                                        6   omission in carrying out or attempting to carry out emergency orders promulgated
                                        7   under the California Emergency Services Act (CESA).
                                        8                1.     Renderos had no duty to enforce the emergency mask orders.
                                        9         As discussed in the motions to dismiss brought by all defendants (and which
                                       10   will be heard concurrent with this Motion to Remand), each of Birke’s causes of action
                                       11   arise from the alleged failure of Lowe’s and its employee Renderos to enforce
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   emergency executive orders which he believes created an obligation to force the
                                       13   unknown customer to wear a mask. According to Birke, the failure to enforce the
                                       14   mask requirement shows Lowe’s representations that it valued customer health were
                                       15   fraudulent. Failure to enforce the mask order created an unhealthful condition that
                                       16   amounted to a public nuisance. The mask orders are the predicate “statute, ordinance,
                                       17   or regulation,” of Plaintiff’s negligence per se claim. Cal. Evid. Code § 669.
                                       18         The orders in effect at that time, and on which Birke relies (see Appendix of
                                       19   Exhibits in support of Motions to Dismiss (“Appendix”), Exs. C-H [Docs. 9-7 to 9-
                                       20   12]), required “People in California” to wear a mask when inside a public building
                                       21   (Appendix Ex. C [Doc. 9-7]). The orders placed the burden on the individual citizen.
                                       22   Had the Governor or any executive agency intended to create private enforcement
                                       23   obligations, the orders could have and should have done so expressly. In order to defeat
                                       24   diversity, therefore, Birke seeks to hold Renderos liable for failing to enforce executive
                                       25   orders he had no duty to enforce. Birke has not, and cannot, point to an order in effect
                                       26   as of June 28, 2020, that expressly imposed enforcement obligations on Lowe’s, let
                                       27   alone its employee Renderos, or which provided private persons and entities with any
                                       28   guidance on enforcement or penalties for non-enforcement. Orders which, as here, do

                                                                               -5-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 11 of 26 Page ID #:467



                                        1   little more than state “people need to wear masks,” are simply insufficient to support
                                        2   a legally cognizable claim because they provide no guidance to the person to be held
                                        3   liable and they provide no guidance to a court called upon to adjudicate the claim.
                                        4          Moreover, both the order addressing the wearing of masks relied on by Birke,
                                        5   issued on June 18, 2020 (see Appendix, Ex. C [Doc. 9-7]), and others, provide for
                                        6   specific exceptions including for persons who have a physical or psychological
                                        7   condition excusing them from wearing a mask. See id., and Appendix, Ex. H [Doc. 9-
                                        8   12]. Were Lowe’s and its employees to comply with Birke’s demand that the executive
                                        9   orders be enforced without exception, Lowe’s and its employees would be in direct
                                       10   violation of the executive orders. (Moreover, because the mask orders create specific
                                       11   exceptions, the bare allegation, without more, that a customer was in the store without
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   a mask does not by itself even establish a violation of any order.)
                                       13          In short, none of the orders Birke points to in effect at the time required retail
                                       14   employees to compel every customer to wear a face covering.1 Birke seeks to have
                                       15   the courts read such a requirement into the orders with no evidence to support that
                                       16   position, and then seeks to punish a retail employee for not making someone else put
                                       17   a mask on. That is the entire basis of his claim against Renderos, and it fails on all
                                       18   counts.
                                       19                 2.      Even if the emergency orders required Renderos to enforce
                                       20                         them, he is immune from liability for failing to do so.
                                       21          As noted in Defendant Lowe’s motion to dismiss [Doc. 9, Page ID #110-116],
                                       22   the California Emergency Services Act (“CESA”), Cal. Gov’t Code §§ 8550 et seq.,
                                       23   empowers the Governor to proclaim a state of emergency, id. at § 8625, and requires
                                       24   him to “promulgate, issue, and enforce such orders and regulations as he deems
                                       25

                                       26   1
                                             The Centers for Disease Control (“CDC”) has in fact issued guidance to retailers on preventing
                                       27   workplace violence associated with enforcing COVID-19 prevention guidelines. See Appendix to
                                            Lowe’s Motion to Dismiss, Ex. T [Doc. No. 9-24]. In order to reduce the risk of violence to retail
                                       28   employees, the CDC expressly warns against forcing customers to wear masks or follow other
                                            COVID-19 prevention guidelines if they refuse to comply. Id., page ID # 261.

                                                                                -6-
                                                      OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 12 of 26 Page ID #:468



                                        1   necessary.” Id. at § 8567. Under those powers, the Governor proclaimed a state of
                                        2   emergency resulting from the COVID-19 pandemic, and thereafter issued executive
                                        3   orders, including N-25-20, N-33-20 and N-60-20. Appendix, Exs. C-H [Docs. 9-7 to
                                        4   9-12]. He also empowered the State Public Health Officer “to take any action she
                                        5   deems necessary to protect public health.” Id., Ex. G [Doc. 9-11]. The mask order
                                        6   was promulgated by the Department of Public Health pursuant to the Governor’s
                                        7   powers under the CESA. Id., Ex. C [Doc. 9-7].
                                        8         Section 8655 of the California Government Code grants immunity to the state
                                        9   and its political subdivisions for any act or omission during the course of carrying out
                                       10   emergency orders issued under the CESA. Cal. Gov’t Code § 8655; see also Thousand
                                       11   Trails, Inc. v. Cal. Reclamation Dist. No. 17, 124 Cal.App.4th 450, 458 (2004);
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   LaBadie v. State of Cal., 208 Cal.App.3d 1366 (1989). Pursuant to Section 8657,
                                       13   persons (not limited to government actors) “duly impressed into service” during a state
                                       14   of emergency “shall have the same degree of responsibility for their actions and enjoy
                                       15   the same immunities as officers and employees of the state …,” whether in “carrying
                                       16   out, complying with, or attempting to comply with, any order or regulation issued or
                                       17   promulgated pursuant to the … [CESA].” Cal. Gov’t Code § 8657(a).
                                       18         Thus, even assuming Lowe’s and its employee Renderos were impressed into
                                       19   service by the emergency order to enforce emergency public health orders, they are
                                       20   immune from liability for any act or failure to act in the course and scope of attempting
                                       21   to comply with those orders. Therefore, California Government Code section 8657
                                       22   provides Renderos with immunity and a complete to defense to all of Plaintiff’s causes
                                       23   of action. Therefore, Renderos is a sham defendant whose presence may be
                                       24   disregarded for purposes of determining subject matter jurisdiction.
                                       25         C.     Birke Has Failed to Allege Any Actionable Harm Caused by Any
                                       26                Act or Omission of Renderos.
                                       27         As to Renderos (and the other defendants), Birke’s entire suit suffers from a
                                       28   fatal disconnect between his causes of action and the harm he actually suffered. Under

                                                                               -7-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 13 of 26 Page ID #:469



                                        1   his fraud cause of action, Plaintiff claims he was promised that Lowe’s valued its
                                        2   customer’s health, and that promise proved false when a customer was allowed in the
                                        3   store without a mask thereby exposing him to a risk of catching COVID-19. Nowhere,
                                        4   however, does Birke ever allege he contracted COVID-19, nor can he truthfully allege
                                        5   a likelihood of exposure to it. That would require facts showing the unknown customer
                                        6   actually had COVID-19 himself. Birke’s public nuisance cause of action is premised
                                        7   on the claim that by allowing a maskless customer in the store, Renderos created a
                                        8   threat to public health through a heightened risk of exposure to COVID-19. But again,
                                        9   Birke did not get COVID-19 and cannot show he was ever exposed to it. Birke’s
                                       10   negligence per se cause of action is similarly premised on the claim that Lowe’s had
                                       11   a duty under the emergency orders to enforce a mask requirement, and the failure to
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   do so breached that duty. But the express purpose of the emergency orders was to
                                       13   prevent the spread of COVID-19, not prevent a third-party assault and battery. Birke
                                       14   did not get COVID-19 and cannot show he was ever exposed to it.
                                       15         Accordingly, Birke’s entire Complaint amounts to nothing more than three
                                       16   alleged torts in search of a harm. Without a harm, none of his complaints are actionable
                                       17   against Renderos or anyone else. A search through the entire complaint for the
                                       18   requisite harm that will establish actionable fraud, public nuisance, and negligence per
                                       19   se reveals the fundamental, fatal emptiness at the heart of this action.
                                       20         And Birke knows it. Which is why he is trying to use the excuse of the COVID-
                                       21   19 pandemic to bootstrap a third-party tort committed by a person he cannot find as
                                       22   the result of a dispute Birke himself instigated (which is also non-actionable against
                                       23   any of the defendants), into a COVID-19 cause célèbre against a deep pocket. Thus,
                                       24   while his Complaint focuses on COVID-19 and mask orders, Plaintiff’s motion to
                                       25   remand makes abundantly clear that what this case is really about is the third-party tort
                                       26   and nothing more. And to succeed on that claim, he has to connect the dots of causation
                                       27   between his COVID-19 causes of action against Renderos, and the alleged assault and
                                       28   battery by expectoration. Yet Birke’s Motion to Remand completely elides the lack of

                                                                               -8-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 14 of 26 Page ID #:470



                                        1   any such causal connection. The problem for Birke is that his claim that he was
                                        2   “attacked” at the store because of Renderos’s failure to force all customers to wear
                                        3   masks (Motion, 4:6-14) is absurd on its face.
                                        4         Whether one in possession of premises owes a duty to prevent harm is a question
                                        5   of law for the court. Ambriz v. Kelegian, 146 Cal.App.4th 1519, 1533 (2007).
                                        6   Moreover, “[c]ourts have determined that an actor has no legal duty to avoid harm that
                                        7   is not foreseeable.” Id. That includes harm allegedly caused by the actions of third
                                        8   parties. Id. “The duty of a proprietor of a business establishment to business invitees
                                        9   generally includes a ‘duty to take affirmative action to control the wrongful acts of
                                       10   third persons [that] threaten invitees where the occupant has reasonable cause to
                                       11   anticipate such acts and the probability of injury resulting therefrom.’” Id. (emphasis
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   added) (citing Kentucky Fried Chicken of Cal., Inc. v. Superior Court, 14 Cal.4th 814,
                                       13   819 (1997)). Where, as here, the third-party conduct is a highly unusual or
                                       14   extraordinary response to the situation, Renderos did not know and had no reason to
                                       15   know the third party would act in this way, and the kind of harm claimed by Birke is
                                       16   different from the kind of harm that could have been reasonably expected from
                                       17   Renderos’ alleged conduct, there can be no liability. Martinez v. Vintage Petroleum,
                                       18   68 Cal.App.4th 695, 700-702 (1998). “In determining whether one has a duty to
                                       19   prevent injury that is the result of third-party conduct, the touchstone of the analysis is
                                       20   the foreseeability of that intervening conduct.” Kesner v. Superior Court, 1 Cal.5th
                                       21   1132,1148 (2016).
                                       22         Here, plaintiff has not, and cannot, allege any facts to suggest that a reasonable
                                       23   assistant manager in Renderos’ position would have had cause to anticipate that
                                       24   allowing a customer into the store without a face covering (which itself is not
                                       25   prohibited by any emergency order) created more than a merely speculative risk that
                                       26   the unmasked individual would end up allegedly spitting on another customer. Masks
                                       27   are not intended to prevent such conduct. The emergency orders themselves make
                                       28   clear that the purpose of the mask is to slow the spread of COVID-19. If allowing a

                                                                               -9-
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 15 of 26 Page ID #:471



                                        1   customer in without a mask creates a risk of harm it is at best a speculative risk that
                                        2   the customer might have COVID-19 and might be infectious and might represent an
                                        3   increased risk of inadvertently infecting other customers. It certainly does not create a
                                        4   foreseeable risk that the customer will intentionally spit on anyone.
                                        5         Neither in his Complaint nor in his Motion to Remand does Birke offer any facts
                                        6   to suggest that Renderos could have or should have foreseen that the alleged tort would
                                        7   follow from an alleged violation of the mask orders. He must offer facts, not mere
                                        8   legal conclusions, that it was foreseeable that Birke would confront the other customer
                                        9   and demand he put on a mask (rather than just follow the social distancing guidelines
                                       10   and keep his distance). Nor has Plaintiff offered any facts which, if true, would suggest
                                       11   that Renderos should have foreseen that, once rebuffed by the unmasked customer,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Birke would continue to pursue him through the store, haranguing him and threatening
                                       13   to call the police, rather than just leaving him alone. Nor has Birke offered any facts
                                       14   to show that the Renderos could have and should have foreseen that the unmasked
                                       15   customer would ultimately became so enraged by Birke’s harassment that he allegedly
                                       16   spit on him. This hyper-attenuated chain of causation strains foreseeability and
                                       17   credulity beyond all reason.
                                       18         Therefore, Birke has failed to offer any cognizable theory for how Renderos’
                                       19   alleged tortious failure to enforce the mask orders was a substantial factor in causing
                                       20   the unknown customer to allegedly spit on him. The test for causation is whether the
                                       21   conduct in question is a “substantial factor” in bringing about the result, and this
                                       22   requires a showing that the conduct was something more than “a slight, trivial,
                                       23   negligible, or theoretical factor.” Espinosa v. Little Co. of Mary Hospital, 31
                                       24   Cal.App.4th 1304, 1314 (1995). This causal chasm is simply too far for Birke to cross
                                       25   in this case yet cross it he must if he intends to offer a viable legal theory of liability
                                       26   as to Renderos.
                                       27   ///
                                       28   ///

                                                                              - 10 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 16 of 26 Page ID #:472



                                        1         D.     Renderos Cannot Be Liable to Plaintiff for Fraud.
                                        2                1.     Renderos did not make any statement to Plaintiff.
                                        3         A complaint for fraud must allege, among other things, a knowingly false
                                        4   representation by the defendant. Service by Medallion, Inc. v. Clorox Co., 44
                                        5   Cal.App.4th 1807, 1816 (1996). Here, Birke alleges that Lowe’s advertised to the
                                        6   public that customer health and safety was a priority, and broadcast this fact over its
                                        7   public address system. Complaint, ¶¶ 3, 16 [Doc. 1-1, Page ID #17, 21]. He alleges
                                        8   that he relied on these representations when he entered the store. Complaint, ¶¶ 4, 28
                                        9   [Doc. 1-1, Page ID #17, 23]. Birke also points to notices at the store entrance that
                                       10   Lowe’s complied with all recommendations regarding protecting customers and
                                       11   employees from COVID-19. Complaint, ¶ 15 [Doc. 1-1, Page ID #20].
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12         Nowhere, however, does Birke allege that Renderos made any statement, of any
                                       13   kind, at any time. Uncertain, merely conclusory allegations of conduct by all
                                       14   “Defendants,” or allegations that defendants were the agents and employees of each
                                       15   other, are insufficient to establish liability. This is especially true of a complaint
                                       16   alleging fraud, which must satisfy the particularity requirement of Fed. R. Civ. P. 9(b).
                                       17   Allegations of fraud must be pled with specificity to “give defendants notice of the
                                       18   particular conduct alleged to constitute the fraud charge,” and to “prohibit a plaintiff
                                       19   from unilaterally imposing upon the court, the parties and society enormous social and
                                       20   economic costs absent some factual basis.” Id. Semegen v. Weidner, 780 F.2d 727, 731
                                       21   (9th Cir. 1985).
                                       22         While a business may in some instances be vicariously liable for the torts of its
                                       23   employees, Birke offers no legal authority for the proposition that Renderos may be
                                       24   held vicariously liable in fraud for alleged representations by his corporate employer.
                                       25   Renderos can only be liable in fraud for his own statements. Because Plaintiff has
                                       26   failed to offer any specific, factual allegations which, if true, would allow any of the
                                       27   representations to be attributed to Renderos personally, he has failed to offer any
                                       28   viable theory under which Renderos may be liable to Birke for fraud.

                                                                              - 11 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 17 of 26 Page ID #:473



                                        1                2.    The alleged representations are not actionable in any event.
                                        2         Representations that Lowe’s “values the health of its customers,” that the “its
                                        3   customers’ health is a priority,” or that it complies will “all guidelines” to protect
                                        4   customer health and safety (without any specification of what guidelines are being
                                        5   referenced), are simply too vague and general to be actionable as fraud or to induce
                                        6   reliance. Lim v. The TV Corp. Int’l, 99 Cal.App.4th 684, 694 (2002). Generalized or
                                        7   unspecific assertions, such as one’s general commitment to a course of conduct or an
                                        8   aspiration to the accomplishment of a goal, are simply not actionable. See, e.g.,
                                        9   Wilson v. Houston Funeral Home, 42 Cal.App.4th 1124, 1139 (1996) (representation
                                       10   funeral services would be “dignified and respectful” noted to be “too general and
                                       11   amorphous to serve as the basis for a fraud cause of action.”) This is self-evident in
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   this case, where the fact that a customer entered the store without a mask does not
                                       13   actually prove any of the representations false, which is the gravamen of a fraud claim.
                                       14                3.    Birke suffered no harm as a result of his reliance on any
                                       15                      representation.
                                       16         Even if Birke could show that Renderos was responsible for the allegedly
                                       17   fraudulent statements, what he has not and cannot show is that his reliance on those
                                       18   alleged statements was a substantial factor in cause the harm he actually suffered.
                                       19   Beckwith v. Dahl, 205 Cal.App.4th 1039, 1061 (2012). And for all the reasons
                                       20   previously discussed, there simply is no legally tenable causal connection between the
                                       21   alleged fraud and the alleged harm.
                                       22         Again, Birke’s entire fraud cause of action is premised on the theory that Lowe’s
                                       23   promised it valued his health, but that Renderos instead allowed in a customer without
                                       24   a mask, which therefore exposed him to a risk of contracting COVID-19. Except Birke
                                       25   did not contract COVID-19. Nowhere in his complaint does he ever allege he suffered
                                       26   any illness or symptoms, or that he even tested positive. Thus, he never suffered the
                                       27   harm that was to be apprehended from his alleged reliance on Lowe’s statements.
                                       28   Moreover, a mere possibility of harm (i.e., a possibility that he might have been

                                                                              - 12 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 18 of 26 Page ID #:474



                                        1   exposed to COVID-19) is not actual harm, and therefore entirely inadequate to support
                                        2   a recovery. Philipson & Simon v. Gulsvig, 154 Cal.App.4th 347, 364 (2007).
                                        3         E.      Birke Cannot Prevail on His Negligence Cause of Action Against
                                        4                 Renderos.
                                        5         Birke’s negligence cause of action against defendants, including Renderos,
                                        6   sounds in negligence per se, and he relies on the emergency mask orders as the
                                        7   predicate “law” to establish duty and breach. Complaint, ¶ 45 [Doc. 1-1, Page ID #27].
                                        8   First, negligence per se is not a cause of action, but merely an evidentiary presumption
                                        9   created by California Evidence Code § 669, which creates a presumption of negligence
                                       10   based on a violation of a “statute, ordinance, or regulation.” To prevail on a negligence
                                       11   claim against Renderos under this theory, Birke must show that (1) Renderos violated
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   a “statute, ordinance, or regulation”; (2) the violation was a legal cause of injury; (3)
                                       13   the injury resulted from an occurrence the nature of which the statue, ordinance, or
                                       14   regulation was designed to prevent; and (4) the person suffering the injury was one of
                                       15   a class of persons for whose protection the statute, ordinance, or regulation was
                                       16   adopted. Taulbee v. EJ Distribution Corp., 35 Cal.App.5th 590, 596 (2019).
                                       17         Nowhere in his Motion to Remand does Birke cite to authority for the
                                       18   proposition that an emergency executive order can serve as the predicate for a
                                       19   negligence per se claim. It is not a “statute, ordinance, or regulation.” And, as noted
                                       20   above, because the emergency orders do not include any private enforcement mandate,
                                       21   Renderos’ alleged failure to enforce them at the store was not a violation, and therefore
                                       22   cannot give rise to any presumption of negligence.
                                       23         More importantly, plaintiff’s negligence cause of action against Renderos fails
                                       24   because plaintiff has not and cannot allege facts showing that the harm he allegedly
                                       25   suffered “resulted from an occurrence the nature of which the statute, ordinance, or
                                       26   regulation was designed to prevent.” Taulbee, 35 Cal.App.5th at 596. By plaintiff’s
                                       27   own repeated admissions, the emergency executive orders were designed to prevent
                                       28   or reduce the spread of COVID-19. Plaintiff did not get COVID-19. Nothing in the

                                                                                - 13 -
                                                       OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 19 of 26 Page ID #:475



                                        1   orders suggests they were designed to prevent people from spitting on each other. The
                                        2   question of whether or not the harm was one the predicate statute, regulation, or
                                        3   ordinance was designed to prevent is one that the Court can and should decide as a
                                        4   matter of law. Ibid. Here, because the emergency orders were not designed to prevent
                                        5   assault by expectoration, Birke’s negligence claim against Renderos fails as a matter
                                        6   of law.
                                        7         Moreover, as discussed more fully above, any alleged failure by Renderos to
                                        8   enforce the mask order was not a legal cause of the harm Birke claims to have suffered.
                                        9   The harm Birke allegedly suffered was the result of an independent third-party tort
                                       10   with no causal relationship to supposed lax enforcement of a mask order.
                                       11         Lastly, a plaintiff cannot recover for fear experienced as a result of potential
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   exposure to a disease unless that fear is supported by reliable medical or scientific
                                       13   evidence that he or she is more likely than to actually suffer the negative effects of the
                                       14   disease. Macy’s Cal., Inc. v. Superior Court, 41 Cal.App.4th 744, 750 (1995); Herbert
                                       15   v. Regents of Univ. of Cal., 26 Cal.App.4th 782, 784-88 (1994); Kerins v. Hartley, 27
                                       16   Cal.App.4th 1062, 1073-74 (1994). Since Birke never contracted COVID-19 and
                                       17   cannot even truthfully allege he was even exposed to it, he can never make the showing
                                       18   necessary to recover damages based solely on a fear of exposure.
                                       19         Birke cannot prevail on his negligence cause of action against Renderos.
                                       20         F.      Birke Cannot Prevail on His Public Nuisance Claim Against
                                       21                 Renderos.
                                       22                 1.    Renderos did not create a condition harmful to public health.
                                       23         To prevail against Renderos on this cause of action, Birke must show that
                                       24   Renderos, by acting or failing to act, created a condition that was harmful to public
                                       25   health. Cal. Civ. Code § 3479. First of all, it should be abundantly clear that the
                                       26   condition which is in fact harmful to public health is the COVID-19 virus. Renderos
                                       27   is not alleged to have created the virus or caused it to spread. What plaintiff really
                                       28   seeks to charge Renderos with is failing to enforce orders issued by the government to

                                                                                - 14 -
                                                       OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 20 of 26 Page ID #:476



                                        1   mitigate an already existing public health risk he did not create. True or not, that is not
                                        2   actionable as a public nuisance. It is worth noting that the mask orders themselves
                                        3   exempt people from the mask mandate, which only underscores the fact that the
                                        4   nuisance/threat to public health is not the presence or absence of a mask, but the virus
                                        5   itself. And Renderos is not responsible for that.
                                        6         The illogic of Birke’s position is perhaps best underscored by remembering that
                                        7   masks are only one of many public health recommendations to combat the spread of
                                        8   COVID-19. Other measures include regular hand washing, the use of hand sanitizer,
                                        9   social distancing, and self-isolate if one is experiencing symptoms or has a fever.
                                       10   People have been instructed on the proper and improper way to wear a mask. None of
                                       11   these measures alone—including the direction to wear a mask—will guarantee that an
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   individual will not become ill, they are merely measures which, taken together, can
                                       13   help slow the spread of the actual threat to public health. And all of them are in the
                                       14   control of the individual, not the retailer. Even masks have varying degrees of
                                       15   effectiveness depending on what they are made of and how they are worn. We have
                                       16   all seen individuals in public wearing masks below their nose, which is about as
                                       17   effective at preventing disease transmission as not wearing one at all, but which is
                                       18   technically compliant. All of this merely underscores the fact that an unmasked
                                       19   customer, who may or may not have the virus, is not in itself a condition that is
                                       20   necessarily harmful to public health.
                                       21                2.     There is no causal relationship between the nuisance allegedly
                                       22                       created by Renderos and the harm plaintiff allegedly
                                       23                       suffered.
                                       24         Birke’s public nuisance claim fails against Renderos for the same reason his
                                       25   entire complaint fails, a clear causal disconnect between the tort he pleads, and the
                                       26   tortious harm he allegedly suffered. “Causation is an essential element of a public
                                       27   nuisance claim. A plaintiff must establish a ‘connecting element’ or a ‘causative link’
                                       28   between the defendant’s conduct and the threatened harm.” Citizens for Odor

                                                                              - 15 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 21 of 26 Page ID #:477



                                        1   Nuisance Abatement v. City of San Diego, 8 Cal.App.5th 350, 359 (2017). Plaintiff
                                        2   must show that Renderos’ alleged conduct—in this case failing to ensure the unknown
                                        3   customer wore a mask—was a substantial factor in causing his harm. Id.
                                        4         In the case the alleged nuisance was the health threat posed by COVID-19, and,
                                        5   in Birke’s logic, the failure to enforce a measure intended to slow the spread of the
                                        6   virus. Therefore, to be actionable as a nuisance, Birke must, at a minimum, allege facts
                                        7   showing that he in fact suffered the type of harm to be apprehended by the predicate
                                        8   nuisance. Instead, Birke does not allege he ever contracted COVID-19, or even that
                                        9   he was actually exposed to COVID-19. The best he can ever do is rely on the implicit
                                       10   suggestion that the unknown customer might have had COVID-19, might have been
                                       11   infectious, and could have but did not infect Birke. This is nothing more than
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   speculation of a possibility of harm. Actual harm is an essential element of a cause of
                                       13   action for nuisance. Helix Land Co., Inc. v. City of San Diego, 82 Cal.App.3d 932, 950
                                       14   (1978). Harms that are merely speculative are not actionable. Adams v. Paul, 11 Cal.4th
                                       15   585, 598 (1995); see also Beck Dev. Co. v. S. Pac. Trans. Co., 44 Cal.App.4th 1160,
                                       16   1213 (1996) [“[a] mere possibility or fear of future injury” insufficient].
                                       17         The harm he alleges was being spit on. But whether or not failing to force a
                                       18   customer to wear a mask increases the public health risk of COVID-19 transmission
                                       19   in some small but measurable way, it does not cause that customer to spit on someone,
                                       20   or rationally increase the risk that that customer will spit on someone. Whether or not
                                       21   Renderos actually created the alleged public nuisance, there are no allegations that
                                       22   would support a theory that he created a risk of being spit on.
                                       23                3.     Birke cannot show that any alleged nuisance created a
                                       24                       “substantial and unreasonable” threat.
                                       25         The other problem with Birke’s public nuisance theory is that to prevail against
                                       26   Renderos he must show that the threat to public health represented by the unmasked
                                       27   individual was both “substantial and unreasonable.” People ex rel. Gallo v Acuna, 14
                                       28   Cal.4th 1090, 1103 (1997) [“Of course not every interference with a collective social

                                                                              - 16 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 22 of 26 Page ID #:478



                                        1   interest constitutes a public nuisance. To qualify . . . the interference must be both
                                        2   substantial and unreasonable”]. Here, as discussed throughout, the threat to public
                                        3   health—as Birke himself admits—was the potential of COVID-19 transmission. But
                                        4   that potential is always there—as public health experts repeatedly tell us—even when
                                        5   we wear masks, practice social distancing, and wash our hands. Moreover, because the
                                        6   mask mandates contain exceptions, there is already an expectation that some people
                                        7   will be in public without masks. Therefore, the mere presence of an unmasked
                                        8   customer alone can never be a “substantial and unreasonable” threat to public health
                                        9   (at least not without proof the individual actually carried the virus). The allegations do
                                       10   not support a conclusion that Renderos’ alleged failure to enforce the mask mandate
                                       11   created a risk of contracting COVID-19 that was any more substantial than Birke faced
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   any time he left his house. Nor, conversely, can it be said that failing to enforce a mask
                                       13   mandate create a “substantial and unreasonable” risk that an unknown third-party
                                       14   would allegedly spit on Birke. Birke’s own actions in choosing to confront the
                                       15   maskless customer rather than simply avoid him, created a far more substantial risk of
                                       16   harm than anything Renderos did or did not do.
                                       17                4.     Birke cannot show special injury to himself different in kind
                                       18                       from that suffered by the general public.
                                       19          Where an individual pursues a public as opposed to private nuisance cause of
                                       20   action, he or she must allege a special injury to himself different in kind from that
                                       21   suffered by the general public to be able to recover for a public nuisance. Cal. Civ.
                                       22   Code § 3493; Kempton v. City of Los Angeles, 165 Cal.App.4th 1344, 1349 (2008).
                                       23   Once again, the “special” harm Birke relies on is a third-party tort that has no causal
                                       24   relationship to the alleged nuisance condition. The only “harm” to be apprehended
                                       25   from the alleged nuisance—Renderos’ alleged failure to enforce the mask orders—
                                       26   was a purely speculative increased risk of COVID-19 exposure (but only if the
                                       27   individual actually carried COVID-19 and was infectious). And that speculative
                                       28   “harm” is identical in kind to that experienced by every other shopper in Lowe’s that

                                                                              - 17 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 23 of 26 Page ID #:479



                                        1   day and every single one of us that has encountered anyone without a mask in 2020.
                                        2          For all of the reasons set forth above, Birke cannot offer a viable public nuisance
                                        3   theory of liability against Renderos.
                                        4          G.    Birke Cannot Prevail on Any Claim Against Renderos and His
                                        5                Joinder Is Fraudulent.
                                        6          For all of the reasons stated above, Birke has not and cannot show that a state
                                        7   court would find that the complaint states a cause of action against the non-diverse
                                        8   defendant Renderos. GranCare, LLC v. Thrower, 889 F.3d 543, 549 (9th Cir. 2018).
                                        9   Therefore, because plaintiff fails to state a cause of action against the resident
                                       10   defendant Renderos, and the failure is obvious according to the settled rules of the
                                       11   state, the joinder of the resident defendant is fraudulent and may be disregarded for
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   purposes of establishing this Court’s diversity jurisdiction. McCabe, 811 F.2d at 1339.
                                       13   Accordingly, Birke’s Motion to Remand should be denied.
                                       14   III.   BIRKE’S REQUEST FOR COSTS AND FEES SHOULD BE DENIED
                                       15          Since Birke’s Motion to Remand must be denied because he has no viable claim
                                       16   against Renderos and the latter’s joinder was fraudulent, removal was justified.
                                       17   Therefore, Birke’s request for costs and fees in moving to remand must also be denied.
                                       18   It is only when the Court actually orders remand that it has discretion to award costs
                                       19   and fees. 28 U.S.C. § 1447(c).
                                       20          However, even if the Court concludes remand is warranted, it should not award
                                       21   costs and fees. “There is no automatic entitlement to an [award] of attorney fees [or
                                       22   costs] on remand.” PHILLIPS & STEVENSON, FED. CIV. PRO. BEFORE TRIAL, CAL.
                                       23   & 9TH CIR. EDS., § 2:3802 (The Rutter Guide 2020) [Emphasis Added]. To the
                                       24   contrary, section 1447(c) of Title 28 of the United States Code “provides … the court
                                       25   ‘may require payment of just costs and … attorney fees,’ making an award [of such
                                       26   costs and fees] discretionary.” Id. (citing Martin v. Franklin Capital Corp., 546 U.S.
                                       27   132, 136 (2005)) [Emphasis in Original].
                                       28          “In deciding whether an award is ‘just’ under … [section] 1447(c), the key

                                                                              - 18 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 24 of 26 Page ID #:480



                                        1   factor is the propriety of the removal ….” Id. at § 2:3803 [Emphasis in Original].
                                        2   “Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only
                                        3   where the removing party lacked an objectively reasonable basis for seeking removal.
                                        4   Conversely, when an objectively reasonable basis exists, fees should be denied.”
                                        5   Gardner v. UICI, 508 F.3d 559, 561 (9th Cir. 2007). (citing Martin, 546 U.S. at 141).
                                        6   Fees can also be denied even when a removal was objectively unreasonable, precisely
                                        7   because they are discretionary. PHILLIPS & STEVENSON, supra, § 2:3806.
                                        8         Here, the removal of the suit by the defendants was at the very least objectively
                                        9   reasonable. First, as noted above, there are reasonable arguments as to why all of
                                       10   Birke’s theories of liability fail as to Renderos, not least of which it lack of any causal
                                       11   relationship between the alleged tortious acts and the alleged non-speculative harm.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Moreover, Birke’s entire action invokes and implicates the fluid and sometimes
                                       13   chaotic decision making by government agencies in the initial months of the COVID-
                                       14   19 pandemic. The entire action is premised on an issue—mask mandates—about
                                       15   which there is no consensus and conflicting messaging. It has become a political
                                       16   question as much as a public health question, and has sparked protests and even
                                       17   violence. Against this background, the obligation of an unwitting assistant store
                                       18   manager to enforce vague and uncertain emergency orders is one, as far as defendants
                                       19   can tell, of first impression. Certainly given how objectively unreasonable plaintiff’s
                                       20   claims are, it cannot be said that it was objectively unreasonable for Lowe’s to remove
                                       21   that action on the grounds that Renderos was fraudulent joined. This is particularly
                                       22   true given that Renderos was only named as a defendant after Lowe’s removed the
                                       23   original action and plaintiff’s counsel dismissed it the very same day with an email
                                       24   stating he intended to refile and name a resident defendant to avoid removal. Notice
                                       25   of Removal, Ex. G [Doc. 1-7, Page ID #69].
                                       26         The question is, at the very least, a close one. Under such circumstances, a
                                       27   reasonable litigant can rightly conclude the proper forum for the case is the federal
                                       28   court. Gardner, 508 F.3d 559 at 562. “[T]here is no reason to suppose Congress

                                                                              - 19 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 25 of 26 Page ID #:481



                                        1   meant to confer a right to remove, while at the same time discouraging its exercise in
                                        2   all but obvious cases.” Martin, 546 U.S. at 140. As the Sixth Circuit similarly
                                        3   instructed, “an award of costs, including attorney fees, is inappropriate where the
                                        4   defendant’s attempt to remove the action was fairly supportable.” Warthman v. Genoa
                                        5   Twp. Bd. of Trs., 549 F.3d 1055, 1059 (6th Cir. 2008). The Court should therefore not
                                        6   award any costs or fees if it grants Birke’s motion.
                                        7         Nevertheless, should the Court decide to award costs and fees, it should not
                                        8   award the amount sought by Birke of $8,250.00. As reflected by the language in
                                        9   section 1447(c), the Court is only empowered to award “just” costs and fees. 28 U.S.C.
                                       10   § 1447(c). That means they must be reasonable. Albion Pac. Prop. Res., LLC v.
                                       11   Seligman, 329 F.Supp.2d 1163, 1166 (N.D. Cal. 2004)(citing Huffman v. Saul
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Holdings Ltd. Partnership, 262 F.3d 1128 (10th Cir. 2001)).
                                       13         “A reasonable attorney fee is the number of hours and the hourly rate that would
                                       14   be billed by reasonably competent counsel.” Id. at 1167 (citing Venegas v. Mitchell,
                                       15   495 U.S. 82, 86 (1990)). “Reasonably competent counsel bill a reasonable number of
                                       16   hours.” Id. at 1168. Conversely, “[r]easonably competent counsel do not bill hours
                                       17   that are ‘excessive, redundant, or otherwise unnecessary.’” Id. (citing Hensley v.
                                       18   Eckerhart, 461 U.S. 424, 434 (1983)). A Court considering an award of fees and costs
                                       19   under section 1447(c) “must [also] take into consideration discounts commonly given
                                       20   to clients and an attorney’s ability to collect fees from its client.” Id. In this context
                                       21   it is worth noting that plaintiff John Birke’s LinkedIn Profile lists him as an attorney
                                       22   in the Law Office of Michael R. Sohigian.
                                       23         “[A] reasonable attorney fee is the fee that would be charged by reasonably
                                       24   competent counsel, not counsel of unusual skill and experience.” Id. at 1169. In other
                                       25   words, it matters not what the attorney regularly bills per hour for his or her time. The
                                       26   fees capable of being collected are those corresponding to the degree of skill
                                       27   reasonably needed to perform the work in question. Finally, the “reasonable rate is
                                       28   based on rates charged in the local legal community as a whole, not particular segments

                                                                              - 20 -
                                                     OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
                             Case 2:20-cv-09242-SVW-AGR Document 17 Filed 10/26/20 Page 26 of 26 Page ID #:482



                                        1   of the bar.” Id. at 1169. Put another way, rates charged by specialists are irrelevant.
                                        2           Looking up the law relating to removal and remand and drafting a motion to
                                        3   remand of the kind and quality drafted by Birke’s counsel here is not complicated and
                                        4   does not require any great skill or training. Birke’s motion simply recites standard
                                        5   authority relating to removal and remand, easily found in practice books. Further, his
                                        6   argument merely refers to the allegations in his complaint and standard case law, and
                                        7   the motion is only 10 and ½ pages long. A reasonable hourly rate for such work is
                                        8   accordingly far less than $550.00 per hour, and appropriately capped at $250.00 per
                                        9   hour. In addition, 15 hours to research the law and draft the motion is clearly
                                       10   excessive. A reasonable amount of time to undertake those tasks is approximately half
                                       11   that time, at best. Should the Court be inclined to award fees, it should accordingly
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   limit its award to no more than $1,875.00 ($250.00 x 7.5 hours = $1,875.00].
                                       13   IV.     CONCLUSION
                                       14           For the reasons set forth above, there is no avenue for Birke to recover in this
                                       15   suit against Renderos based on the allegations of the Complaint. Nor does Birke’s
                                       16   Motion to Remand offer one.                   Accordingly, Renderos is a sham defendant,
                                       17   fraudulently joined, and removal was therefore proper. Birke’s motion to remand and
                                       18   request for costs and fees must both be denied.
                                       19
                                       20   Dated: October 26, 2020                                       THARPE & HOWELL, LLP
                                       21
                                                                                                  By:       /s/ Stephanie Forman
                                       22                                                                 STEPHANIE FORMAN
                                                                                                          CHARLES D. MAY
                                       23                                                                 ROGER W. BACKLAR
                                                                                                          ERIC B. KUNKEL
                                       24                                                                 Attorneys for Defendants,
                                                                                                          LOWE’S HOME CENTERS, LLC,
                                       25                                                                 MARVIN R. ELLISON, and LEVI
                                                                                                          RENDEROS
                                       26

                                       27
                                            I:\31000-000\31614\Pleadings\FEDERAL\Plaintiff's Motion to Remand\Opp Mtn to Remand - Final.docx
                                       28

                                                                                - 21 -
                                                       OPPOSITION TO MOTION TO REMAND CASE TO SUPERIOR COURT
